Condon, J.
This action of the case for negligence was brought by a domestic servant against her employers. It is here on her exception to the trial justice’s denial of her motion for a new trial after a verdict for the defendants.
The plaintiff contends under such exception that the verdict does not respond to the true merits of the controversy, because the jury overlooked or disregarded material evidence and were influenced by passion or prejudice and by speculative considerations. For such reasons, she argues, the trial justice was clearly wrong in approving the verdict and denying her motion for a new trial.
Letts & Quinn, Daniel J. Murray, for plaintiff.
Sherwood & Clifford, Raymond E. Jordan, Sidney Clifford, for defendants.
We do not agree with that contention. We have found nothing in the transcript which justifies plaintiff’s claim that the jury were influenced by passion or prejudice, indulged in speculation, or ignored any material evidence in her favor. Indeed the evidence appears to us to fall far short of establishing by a fair preponderance that defendants were guilty of any negligence such as was alleged against them in any of the three counts of the declaration.
In the circumstances we are of the opinion that no useful purpose would be served by an extended discussion here of the theory of plaintiff’s case or of the facts out of which it arose. It is sufficient to say that, after carefully reading the allegations of negligence in the three counts of plaintiff’s declaration and also her evidence in support of them, we are of the opinion that the trial justice’s decision approving the verdict and denying plaintiff’s motion for a new trial was not clearly wrong.
The plaintiff’s exception is overruled, and the case is remitted to the superior court for further proceedings.